Citation Nr: 0431642	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  99-23 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for polyarthritis of 
the hands, fingers, and wrists, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from October 1984 to 
September 1993.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
The veteran has since relocated and currently resides in 
Georgia, and the case was subsequently transferred to that 
jurisdiction.   

In a VA Form 9 received in December 1998 (which was accepted 
as the veteran's notice of disagreement), the veteran 
indicated that he desired a travel Board hearing at the RO; 
however, in a VA Form 9 received in December 1999, the 
veteran noted that he did not desire a hearing before the 
Board.  The Board will treat the veteran's notation in the 
latter document as a withdrawal of his request for a Board 
hearing.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3)).  VA 
is also required to provide examinations when necessary to 
decide the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(2004).  

The Board notes that the veteran has not been provided VCAA 
notices regarding his claims.  To afford the veteran due 
process a remand is warranted.  



As to the claim for an increased rating for polyarthritis of 
the hands, fingers, and wrists, the Board notes that the 
regulations regarding the hands were amended during the 
course of this appeal.  Effective August 26, 2002, the 
regulations pertaining to evaluation for finger disabilities 
changed.  See 67 Fed. Reg. 48,784-48,787 (July 26, 2002).  
When a law changes or regulation changes after the claim has 
been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary to do so.  See Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  The RO has not considered the 
application of the amended regulations, but should do so, if 
appropriate.  

The most recent examinations of the veteran's bilateral pes 
planus and polyarthritis of the hands, fingers, and wrist 
were conducted in June 2000.  The Board notes that a more 
contemporaneous examinations would be helpful in an equitable 
disposition of the claims.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
action:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA.  The RO should 
ensure that the notification requirements and 
development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  This includes notifying the veteran 
(1) of the information and evidence not of 
record that is necessary to substantiate the 
claims, (2) of the information and evidence 
that VA will seek to provide, and (3) of the 
information and evidence that the veteran is 
expected to provide.  The veteran should also 
be asked to provide any evidence in his 
possession that pertains to the claims.  

2.  Provide the veteran a VA orthopedic 
examination to determine the severity of 
his service-connected polyarthritis of 
the hands, fingers, and writs.  All 
necessary studies should be performed.  
Provide a copy of the veteran's claims 
file to the examiner.  The examiner 
should address the following:    

?	Provide the range of motion measurements 
of the veteran's hands, fingers, and 
wrists.  The examiner should also state 
the normal ranges of motions, as 
appropriate.  
?	Determine whether the hands, fingers, and 
wrists exhibit weakened movement, excess 
fatigability, and, if feasible, express 
these determinations in terms of degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  
?	Express an opinion as whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  
?	Indicate whether there are manifestations 
of impairment of health or the occurance 
of incapacitating exacerbation, if any.  
?	Indicate whether the veteran has anemia or 
weight loss.  If so, then provide an 
opinion as to whether any anemia or weight 
loss, found, is related to the service-
connective joint disease of the hands.  

3.  Provide the veteran a VA podiatry 
examination to determine the severity of 
his service connected bilateral pes 
planus.  All necessary studies should be 
performed.  Provide a copy of the 
veteran's claims file to the examiner.  
The examiner should describe all clinical 
findings in detail.  The examiner should 
address the following:    

?	State whether there is pronation, 
tenderness of the plantar surfaces of 
the feet, inward displacement and spasm 
of the tendo achillis on manipulation.
?	State whether the veteran's flat feet 
are improved by orthopedic shoes are 
appliances.  A rationale should be 
provided for all opinions rendered.  
5.  After completion of the above, review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  If 
any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Readjudicate the claim of entitlement to 
increased evaluations for bilateral pes 
planus and polyarthritis of the hands, 
fingers, and wrists, with considered of the 
amended regulations regarding the fingers.  

7.  If the benefits sought remain denied, 
furnish an appropriate supplemental statement 
of the case and give the opportunity to 
respond to the veteran and his 
representative.  If appropriate, return the 
case to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




